FILED
o'ec~zzcns

UNITED STATES DISTRICT COURT Clerk. U.S. Distrlct & Bankruptcy

FOR THE DISTRICT OF COLUMBIA courts forms nimmer columbia

Corey Ricardo Ryland, )
)

Petitioner, )

)

v. ) Civil Action No. /-g` / 

)

)

Wan J. Kim, )
)

Respondent. )

MEMORANDUM OPINION

Petitioner, a District of Columbia prisoner at the United States Penitentiary in Pollock,
Louisiana, proceeding pro se has submitted a form application for a writ of habeas corpus under
28 U.S.C. § 2241 and an application to proceed in forma pauperis For the following reasons,
the Court will grant the application to proceed in forma pauperis and will dismiss this action.

Rule l(b) of the Rules Governing Section 2254 Cases permits the Court to "apply these
rules to a habeas corpus petition [under § 2241]," and Rule 12 makes the Federal Rules of Civil
Procedure applicable to habeas petitions "to the extent that they are not inconsistent with any
statutory provisions or these rules." Unlike the minimal pleading requirements of Fed. R. Civ. P.
S(a), "Rule Z(c) of the Rules Goveming Habeas Corpus Cases requires a more detailed
statement. The habeas rule instructs the petitioner to ‘specify all the grounds for relief available
to [him]’ and to ‘state the facts supporting each ground.’ " Mayle v. Felix, 545 U.S. 644, 649
(2005). This "demand that habeas petitioners plead with particularity is to assist the district court
in determining whether the State should be ordered to ‘show cause why the writ should not be

granted’ " or to summarily dismiss the petition. Id. at 656 (quoting 28 U.S.C. § 2243). The

demand is necessary also because the government, in responding to a show cause order, "must
‘address the allegations in the petition.’ " Id. (quoting Gov’ g Rule 5(b)).

Petitioner has set forth no grounds for relief and, in fact, states throughout the form that
none of the pertinent sections applies to him. See Pet. at 7-9. Petitioner wants only to be brought
to this Court so that he "can file a U.S. federal civil rights complaint against my adversary
culprit." Id. at 9. The petition simply fails to comply with the habeas pleading rules, and it does
not otherwise provide a basis for habeas relief. See Mayle, 545 U.S. at 655 ("Notice pleading is
not sufficient, for the petition is expected to state facts that point to a real possibility of
constitutional error.") (quoting Advisory Comm. Note on Habeas Corpus Rule 4) (internal
bracket and quotation marks omitted). lt therefore will be dismissed. A separate Order

accompanies this Memorandum Opinion.

    

United States District Judge

*1’.»'
\.a.~

Date: November  ,20l3